DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0123546 and Wang hereinafter) in view of Kihara et al. (US 8952730 and Kihara hereinafter)
Regarding claim 19, Wang discloses an apparatus comprising: a wide bandgap FET [T1, figs. 6A and 6C, abstract, para. 67]; and a driver circuit [705, fig. 6A] coupled to a gate terminal of the wide bandgap FET [gate terminal of T1, fig. 6A] and controlled responsive to a voltage at the gate terminal of the wide bandgap FET [voltage at gate T1, figs. 6A and 6C, para. 72]. Wang does not explicitly disclose a driver circuit comprising at least one wide bandgap gate driving transistor.


Regarding claim 20, Wang in view of Kihara discloses further comprising a control circuit [715 and 710, figs. 6A and 6C] configured to compare a voltage at the gate terminal of the wide bandgap FET [voltage at gate T1, figs. 6A and 6C] to a reference voltage [Vref, fig. 6C] and to apply a control signal [output of 710, fig. 6C] to the driver circuit responsive to the comparison.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
In regards to claim 19 the Applicant argues the prior art does not disclose of a driver circuit comprising at least one wide bandgap gate driving transistor. However, the Examiner respectfully disagrees. Kihara discloses a driver circuit [e.g. 1, fig.1; includes a first transistor 21 and the second transistor 22 comprises wide bandgap transistors are respectively a normally-on n-channel FET made of a wide-gap semiconductor [see col. 1, lines 16-40, see also col. 6, lines 1-4]. Therefore, Wang and Kihara still read on the claim and the rejection stands.
Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842